Case 3:19-mj-04453-LL Document 28 Filed 10/17/19 PagelD.48 Page 1 of 2°

 

FILED _

—OtT i? 2049 |
An iG"

OAT SET Reem Sot cetacean ree

   
 

DISTRICT 6: CURT
RICT OF CALIFORNIA :
DEP TY!

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, —| Case No. 19MJ4453-LL
Plaintiff,
V. - PROTECTIVE ORDER

MATTHEW ISAAC WOLFE (2),
RUBEN ANDRE GARCIA (3),
VALORIE MOSER (4),

Defendants.

 

 

 

 

Upon joint motion of the parties, pursuant to Rule 16(d) of the Federal Rules of
Criminal Procedure and 18 U.S.C. § 3771{a), good cause appearing, the Court finds that

a protective order is needed to prevent the unauthorized dissemination, distribution, or.

use of the discovery materials containing the personal identifiable information of
victims and other third parties, to ensure that victims in this case are afforded their
statutory right to dignity and privacy, and to protect against further economic, physical,
and emotional harm to the victims, witnesses, and third parties.

ITIS HEREBY ORDERED that:

1. The parties shall not disclose the substance of any discovery material |

received from the Government, including all sealed court records, applications, orders,

 
ewer DR nA ek | Ne

~ NN NN NOS = = oS OS OSE OSE OS =

 

 

Case 3:19-mj-04453-LL’ Document 28 Filed 10/17/19 PagelD.49 Page 2 of 2

reports, electronic data, and other documents or records, to any third party, unless such
material is already a matter of public record, without prior approval of this Court.

. 2. Defense counsel shall review discovery with the defendant, and shall not
provide a copy of any discovery to defendant, or leave a copy of the discovery with
defendant.

| 3. The discovery may not be copied, reproduced, or further disseminated in
any way or any other person or entity who is not a part of the defense team including
defense counsel, paralegals, law clerks, secretaries, experts, investigators, assistants,
interpreters, office personnel and employees of defense counsel. |

4. Nothing contained in this protective order shall prevent the parties from
conducting an investigation of the facts of this case, including interviewing witnesses
disclosed by the discovery materials, or from taking statements from witnesses. |
disclosed by the discovery materials, or from asking said witnesses if they themselves.
have made prior statements to the Government that are disclosed in the discovery
materials, and about the contents of such statements. .

6. Should counsel withdraw or be disqualified from participation in this case,
any material received and any copies derived therefrom, shall be returned to the
Government within 10 days.

7. The parties shall be required to communicate the substance of this order
and explain it to their client and any assistants before disclosing the substance of the
discovery to their clients or assistants.

SO ORDERED.
Dated: October 14 , 2019

 

IND PEZ
Unite Magistrate Judge

 
